Title: To George Washington from William Heath, 23 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands August 23. 1782.
                  
                  Five companies of light-infantry have been assigned at a time to do duty on the lines—the corps of light-infantry now consists of five battalions—If your excellency should approve of the duty on the lines being done in future by four companies at a time, three above Croton and one with captain Hunt’s company of levies at Bedford, it will render the mode of doing duty easy, each battalion doing the duty in rotation.  Should it meet your excellency’s approbation, if convenient, I wish to know it by to morrow, that the relief may be ordered accordingly.  This mode will leave the other battalions complete, which will enable them to pursue their manoeuvring, and is motioned by the officers for that purpose.  I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               